Elliott, J.
I concur in the opinion of Frazer, J., in the reversal of the restraining order granted by the judge in vacation, for the reason stated. And I also concur in the conclusion that the complaint presents- facts sufficient to authorize an injunction, but for a very different reason from that stated in the ©pinion. The complaint shows that the race, into which the city was- constructing a sewer for the purpose of drainage, is the private property of the plaintiff constructed for the purposes stated, and is outside of the city limits, and I hold that, independent of the question of a change of grade ©f the streets, the city has no-authority or right to conduct the drainage of the street» into the race, and thereby destroy the use for which it was constructed. It is true, that the city has exclusive jurisdic-’ tion over the streets and alleys within the corporate limits; but that does not confer on- it authority to-gather the drainage of the streets into a sewer and discharge, it upon the-private property of a person outside of the limits of the city, to his injury. No- such power is conferred by the city charter, nor could it be except by the exercise ©f the power of eminent domain, to take private property for public use; and in such cases the damages must first be assessed and. paid before the property can be appropriated.. I cannot see-*439therefore, that tbe fact that the city was changing the grade of the street has anything to do with the question.
S. Stansifer and F. Winter, for appellant.
F. T. Hord, for appellee.
Indeed, if the race were within the city limits, I should not be prepared to hold that the city, by virtue of its jurisdiction over the streets, could use the race as an outlet to the sewerage of the city to the injury of the plaintiff", without compensation. It would be virtually taking or appropriating private property to the public use, which can only be done upon the assessment and payment of the damages.